DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Claim 1, Preamble : Machine Learning computer model not given patentable weight.
	Claim 1, Limitation 1  defines the field of endeavor.
Claim 1, Limitations 2-3 is using a distance transform (map) to determine the respective centers of an objects.   This is nothing more than the onion peeling algorithm (iterative thinning) using a distance transform.  
	Claim 1, Limitation 4 is written broadly enough to encompass a user selecting starting seed candidates. Note: Centers of objects are determined using distance map and set of local maxima.
	Claim 1, Limitation 5, segmentation using seeds as starting point is a well-known method of segmentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a lesion mask for a three-dimensional medical image volume, wherein the lesion mask corresponds to detected lesions in the medical image volume and wherein each detected lesion has a lesion contour; “ and “generating a distance map for a given two-dimensional slice in the medical image volume based on the lesion mask, wherein the distance map comprises a distance to a lesion contour for each voxel of the given two-dimensional slice;”
This claim limitation is unclear.
The claim recites “for each voxel of the given 2-d slice”.  A 2-d slice comprises pixels, not voxels.  
Additionally,  the claim states “the distance map comprises a distance to a lesion contour”.  It is unclear whether “a lesion contour” in the second limitation refers to “a lesion contour” in the first limitation.  
In other words, Is the distance map based on the distance between the pixel/voxel and (1) the lesion contour in the 2-d slice or (2) the lesion contour in the 3-d medical image volume?
Claim 9 and 16  are rejected under similar grounds as claim 1.
Claims 2-8,10-15, 17-20 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3 9,10,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly (PGPub 2008/0044072) in view of Morard (PGPub 2021/0233645)
Kiraly discloses 1. A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a trained machine learning computer model for seed relabeling for seed-based slice-wise lesion segmentation, wherein the trained machine learning computer model executes the method comprising: 
receiving (Kiraly, “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data.”)
generating a distance map for a given two-dimensional slice in the medical image volume based on the lesion mask, wherein the distance map comprises a distance to a lesion contour for each voxel of the given two-dimensional slice; (Kiraly, Fig. 2 “Distance Labeled image”; “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data. This transform labeled each point based upon its distance to the surface and served as both the radius estimate and the centerline likelihood. Points were collected based upon their radius measurements. Candidates were grouped if their physical distance was less than the minimum of either of their radius estimates. Once grouped, a competitive region growing was performed. This process took each group and allowed them to -row into neighboring points based upon a set of rules taken from the distance transformed image and the individual group and point characteristics. In the implementations for FIGS. 3 and 4, the distance measure gave priority to those points growing from larger radii. There was also priority for growing into the same value regions and penalty for growing into regions of high differences. These rules were coded into the competitive region growing algorithm.”)
performing local maxima identification to select a set of local maxima from the distance map such that each local maximum has a value greater than its immediate neighbor points; (Kiraly, Fig. 2 “Seed Candidates”; “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data. This transform labeled each point based upon its distance to the surface and served as both the radius estimate and the centerline likelihood. Points were collected based upon their radius measurements. Candidates were grouped if their physical distance was less than the minimum of either of their radius estimates. Once grouped, a competitive region growing was performed. This process took each group and allowed them to -row into neighboring points based upon a set of rules taken from the distance transformed image and the individual group and point characteristics. In the implementations for FIGS. 3 and 4, the distance measure gave priority to those points growing from larger radii. There was also priority for growing into the same value regions and penalty for growing into regions of high differences. These rules were coded into the competitive region growing algorithm.”)
performing seed relabeling based on the distance map and the set of local maxima to generate a set of seeds, wherein each seed in the set of seeds represents a center of a distinct component of a lesion contour; and (Kiraly, Fig. 2 “Group Candidates”; “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data. This transform labeled each point based upon its distance to the surface and served as both the radius estimate and the centerline likelihood. Points were collected based upon their radius measurements. Candidates were grouped if their physical distance was less than the minimum of either of their radius estimates. Once grouped, a competitive region growing was performed. This process took each group and allowed them to -row into neighboring points based upon a set of rules taken from the distance transformed image and the individual group and point characteristics. In the implementations for FIGS. 3 and 4, the distance measure gave priority to those points growing from larger radii. There was also priority for growing into the same value regions and penalty for growing into regions of high differences. These rules were coded into the competitive region growing algorithm.”)
performing image segmentation on the lesion mask based on the set of seeds to form a split lesion mask. (Kiraly, Fig. 2 “Separated Segmented Data”; “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data. This transform labeled each point based upon its distance to the surface and served as both the radius estimate and the centerline likelihood. Points were collected based upon their radius measurements. Candidates were grouped if their physical distance was less than the minimum of either of their radius estimates. Once grouped, a competitive region growing was performed. This process took each group and allowed them to -row into neighboring points based upon a set of rules taken from the distance transformed image and the individual group and point characteristics. In the implementations for FIGS. 3 and 4, the distance measure gave priority to those points growing from larger radii. There was also priority for growing into the same value regions and penalty for growing into regions of high differences. These rules were coded into the competitive region growing algorithm.”)

Kiraly discloses how to segment tubular and circular objects ([0003]), in their example a vein and artery, but with the standard disclaimers of illustrative principles of the invention ([0066-0068]), but does not expressly disclose “receiving a lesion mask for a three-dimensional medical image volume, wherein the lesion mask corresponds to detected lesions in the medical image volume and wherein each detected lesion has a lesion contour;” 

Morard (PGPub 2021/0233645) discloses  “receiving a lesion mask for a three-dimensional medical image volume, wherein the lesion mask corresponds to detected lesions in the medical image volume and wherein each detected lesion has a lesion contour;” (Morard, paragaraph 94, “Thus, the lesion may be segmented from the surrounding parenchyma in each of the series of obtained liver images. In some examples, a lesion mask may be created to separate the segmented lesion from the remaining pixels/voxels of the image. Because all of the liver images are aligned (e.g., at 604), the created lesion mask may be applied to all of the other liver images in the series. As such, the lesion segmentation performed on one of the liver images is valid for all of the liver images in the series. By performing the lesion segmentation on one of the liver images after the liver images are registered, processing time and resources may be reduced.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the algorithm of Kiraly with the input data of Morard.
The suggestion/motivation for doing so would have been to have a better quality segmentation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kiraly with Morard to obtain the invention as specified in claim 1 above.

Kiraly in view of Morard discloses 3. The method of claim 1, wherein performing seed relabeling comprises grouping a first local maximum and a second local maximum responsive to determining that the first local maximum and the second local maximum are immediate neighbors. (Kiraly, Fig. 2 “Group Candidates”; “[0046] The general description of this phase can be implemented in several different ways. In the examples shown in FIGS. 3 and 4, a Euclidean distance transform was applied to the segmented image data. This transform labeled each point based upon its distance to the surface and served as both the radius estimate and the centerline likelihood. Points were collected based upon their radius measurements. Candidates were grouped if their physical distance was less than the minimum of either of their radius estimates. Once grouped, a competitive region growing was performed. This process took each group and allowed them to -row into neighboring points based upon a set of rules taken from the distance transformed image and the individual group and point characteristics. In the implementations for FIGS. 3 and 4, the distance measure gave priority to those points growing from larger radii. There was also priority for growing into the same value regions and penalty for growing into regions of high differences. These rules were coded into the competitive region growing algorithm.”; immediate neighbors would fall within the radius estimate)

Claims 9 and 16  are rejected under similar grounds as claim 1.
Claims 10 and 17  are rejected under similar grounds as claim 3.

Claim(s) 1-2,7-9, 14-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPub 2015/0254842) in view of Lee (PGPub 2014/0307930)
Brown discloses 1. A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a trained machine learning computer model for seed relabeling for seed-based slice-wise lesion segmentation, wherein the trained machine learning computer model executes the method comprising: 
receiving a lesion mask for a three-dimensional medical image volume, wherein the lesion mask corresponds to detected lesions in the medical image volume and wherein each detected lesion has a lesion contour; (Brown, Fig. 4, “Mask Region”; see abstract “high-intensity regions … within the lung regions”)
generating a distance map for a given two-dimensional slice in the medical image volume based on the lesion mask, wherein the distance map comprises a distance to a lesion contour for each voxel of the given two-dimensional slice; (Brown, Fig. 4, #42, “Compute Euclidean Distance Map Image”; see also paragraph 39)
performing local maxima identification to select a set of local maxima from the distance map such that each local maximum has a value greater than its immediate neighbor points; (Brown, Fig. 5,  #54, “Identify Seed Points within each sub-region”;  “[0041] The voxel with maximum distance map value I.sub.DM(s) within each watershed region from step 52 is identified in step 54 as a seed point 102, s. This is illustrated schematically in FIG. 8B.”)

But does not explicitly disclose “performing seed relabeling based on the distance map and the set of local maxima to generate a set of seeds, wherein each seed in the set of seeds represents a center of a distinct component of a lesion contour;”
Lee discloses “performing seed relabeling based on the distance map and the set of local maxima to generate a set of seeds, wherein each seed in the set of seeds represents a center of a distinct component of a lesion contour;” (Lee, “[0044] In one embodiment of the invention, the object center region creation 700 is performed by an inner distance transformation of the object from the object boundary 200. The inner distance transformation encodes the distance value of each point inside the object to its closest object boundary 200. Those ordinary skilled in the art, should recognize that different distance metric could be applied such as Norm 0, Norm 1, Norm 2, Norm infinity, Eucledian distance etc. The distance transformation is a well-known image processing operation that can be implemented by a two-pass dynamic programming like method (See Lee J S J, et. al., Method for adaptive image region partition and morphologic processing, U.S. Pat. No. 7,813,580, Oct. 12, 2010). The location having the maximum distance value is the candidate object center region 702. If multiple maximum locations exist, a center selection rule is defined. In one embodiment of the invention, the maximum location that is closest to the centroid of the object is chosen as the center. If multiple maximum points having equal distance to the centroid, the object center region can be arbitrarily selected among them.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the center seed selection technique of Lee with the algorithm of Brown.  Note: Brown and Lee show the same algorithm.
The suggestion/motivation for doing so would have been to show how to handle when there are multiple equally qualified seeds.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Brown with Lee to obtain the invention as specified in claim 1 above.

performing image segmentation on the lesion mask based on the set of seeds to form a split lesion mask. (Brown, Fig. 5,  #56-62, shows growing regions based on seed points to form segmented mask)

Brown in view of Lee discloses 2. The method of claim 1, wherein generating the distance map comprises performing Gaussian smoothing on the distance map. (Brown, Fig. 4, #44 “Apply Gaussian Smoothing”)

Brown in view of Lee discloses 7. The method of claim 1, wherein performing image segmentation comprises performing a watershed algorithm on the lesion mask based on the set of local maxima to form an initial split lesion mask defining a first set of lesions. (Brown, Fig. 5, “Extract Sub-regions via Watershed Algorithm”)

Brown in view of Lee discloses 8. The method of claim 7, wherein performing image segmentation further comprises merging lesions in the first set of lesions based on results of the seed relabeling to form a revised split lesion mask.   (Lee, [0044], where the process of selecting the appropriate seed in effect merges the lesion that are close to each other)

Claims 9 and 16  are rejected under similar grounds as claim 1.
Claims 14-15 and 19-20 are rejected under similar grounds as claims 7-8.

Allowable Subject Matter
Claims 4-6, 11-13, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662